                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY DIVISION


GREENBRIER HOTEL CORPORATION,                          Civil Action No. 5:19-CV-00772
THE GREENBRIER SPORTING CLUB,
INC., GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC., OLD
WHITE CHARITIES, INC., and
OAKHURST CLUB, LLC,

       Plaintiffs                                      PLAINTIFFS’ RULE 57 MOTION
                                                       FOR A SPEEDY HEARING
V.

GOODMAN-GABLE-GOULD/
ADJUSTERS INTERNATIONAL,

       Defendant.



       Plaintiffs, Greenbrier Hotel Corporation (“Greenbrier Hotel”), The Greenbrier Sporting

Club, Inc. (“Greenbrier Club”), Greenbrier Sporting Club Development Company, Inc.

(“Greenbrier Development”), Old White Charities, Inc. (“Old White”), and Oakhurst Club LLC

(“Oakhurst”) (collectively, “the Greenbrier Entities”), by counsel, and pursuant to Rule 57 of the

Federal Rules of Civil Procedure, respectfully state as follows:

                                       INTRODUCTION

       The Greenbrier Entities originally filed this action in the Eastern District of Virginia and

raised claims against Defendant, Goodman-Gable-Gould/Adjusters International (“GGG”), for

Declaratory Judgment (Count I), Breach of Contract (Count II), and Breach of the Duty of Good

Faith and Fair Dealing (Count III). See Greenbrier Hotel Corp., et al. v. Goodman-Gable-

Gould/Adjusters Int’l, Case No. 3:19-cv-00623 (E.D. Va.) (“the Virginia Action”). Instead of

filing an Answer, GGG moved to dismiss, or in the alternative, to transfer, this action to the
District Court for the District of Columbia based upon a forum selection clause in the Escrow

Agreement executed by the parties.1 The District Court for the Eastern District of Virginia

rejected GGG’s arguments, however, and granted the Plaintiffs’ alternative request to have the

matter transferred to this District.         The Greenbrier Entities now seek to expedite these

proceedings and request a speedy hearing as permitted under Fed. R. Civ. P. 57.

                                               ARGUMENT

        Section 2201 of Title 28 states that “[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). Federal Rule Civil

Procedure 57 provides that “[t]he existence of another adequate remedy does not preclude a

declaratory judgment that is otherwise appropriate” and that “the court may order a speedy

hearing of a declaratory-judgment action.” Fed. R. Civ. P. 57. While there is a “dearth of

decided cases” applying this part of Rule 57, this language “has been applied to effectuate the

purpose of the rule and expedite a decision.” 10B Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 2768 (4th ed. 2016). It is likewise clear that “[d]istrict courts

have discretion to hold prompt hearings or trials in declaratory judgment cases . . . regardless of

whether the facts are mostly undisputed.” United States v. Stein, 452 F. Supp. 2d 230, 270

(S.D.N.Y. 2006).

        Here, the expedited resolution of this matter, as expressly contemplated by Fed. R. Civ.

P. 57, will fulfill the Federal Rule’s mandates by minimizing the danger of avoidable loss and the

unnecessary accrual of damages. In this case and the D.C. action, both sides have sought


1
  GGG also filed a separate Declaratory Judgment action concerning the same agreements in the D.C. District
Court. See Goodman-Gable-Gould/Adjusters Int’l v. Greenbrier Hotel Corp., et al., Civil Action No. 1:19-cv-2812
(D.D.C.) (the “D.C. action”).

                                                      2
declaratory judgments concerning their rights and obligations under the parties’ various

agreements. The Greenbrier Entities assert that GGG failed to perform numerous obligations

under the Services Agreement and that GGG is not entitled to any further compensation,

including the more than $600,000 placed in escrow, for its efforts before it was terminated.

GGG, on the other hand, seeks a declaration that it is entitled to all of the escrowed money as

well as a percentage of additional insurance proceeds that may have been recovered after it was

terminated by the Greenbrier Entities.

       These issues have significant implications for the Greenbrier Entities. They require a

speedy resolution so that they can use the recovered funds to continue the rehabilitation, repair,

and development of their properties following the devastating, thousand-year flood event in

2016. Until the Court definitively states whether GGG is entitled to the escrowed funds (or any

other recovered insurance proceeds), the Greenbrier Entities are effectively handcuffed and

cannot put the recovered funds to their intended use. Further, while some minimal discovery

will be necessary, this matter is ripe for an expedited schedule and resolution so that the parties

can understand their respective obligations and proceed accordingly.

                                         CONCLUSION

       For the reasons stated above, the Court should grant the Greenbrier Entities’ present

Motion and set this matter on an expedited schedule.

                                             Respectfully submitted,


                                             /s/ Christopher D. Pence
                                             Christopher D. Pence, Esquire
                                             HARDY PENCE PLLC
                                             10 Hale Street, 4th Floor
                                             Charleston, West Virginia 25301
                                             Telephone: (304) 345-7250
                                             E-mail: cpence@hardypence.com


                                                3
      and

Richard A. Getty, Esquire
(Pro Hac Vice Admission)
       and
Danielle Harlan, Esquire
(Pro Hac Vice Admission)
THE GETTY LAW GROUP, PLLC
The Getty Law Group, PLLC
The Offices at City Center
100 West Main Street, Ste. 200
Lexington, Kentucky 40507
Telephone: (859) 259-1900
Facsimile: (859) 259-1909
E-mail: rgetty@gettylawgroup.com
E-mail: dharlan@gettylawgroup.com
Counsel for Plaintiffs




  4
                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION


GREENBRIER HOTEL CORPORATION,                         Civil Action No. 5:19-CV-00772
THE GREENBRIER SPORTING CLUB,
INC., GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC., OLD
WHITE CHARITIES, INC., and
OAKHURST CLUB, LLC,

       Plaintiffs

V.

GOODMAN-GABLE-GOULD/
ADJUSTERS INTERNATIONAL,

       Defendant.


                               CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2019, I electronically filed the foregoing Plaintiffs’

Rule 57 Motion for a Speedy Hearing with the Clerk of Court using the CM/ECF System,

which will automatically send e-mail notification of such filing to all counsel of record as

follows:

                                     C. Jay Robbins , IV, Esquire
                                     C. JAY ROBBINS IV
                                     Suite 300
                                     4870 Sadler Road
                                     Glen Allen, VA 23060
                                     Email: cjr@robbins.legal
                                     Counsel for Defendant




                                                    /s/ Christopher D. Pence
                                                    Christopher D. Pence, Esquire




                                                5
